           Case 1:19-cv-05067-UA Document 1 Filed 05/30/19 Page 1 of 5



BROWN RUDNICK LLP
Seven Times Square
New York, New York 10036
David J. Molton
212-209-4800

-and-

SELENDY & GAY PLLC
1290 Avenue of the Americas
New York, NY 10104
David Elsberg
212-390-9000

Attorneys for the Foreign Representatives

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:                                                       )
                                                              )   Chapter 15 Case
  FAIRFIELD SENTRY LIMITED, et al.,                           )
                                                              )   Case No: 10-13164 (SMB)
        Debtors in Foreign Proceedings.                       )
                                                              )   Jointly Administered
                                                              )
  FAIRFIELD SENTRY LIMITED (IN LIQUIDATION),                  )
  acting by and through the Foreign Representatives           )
  thereof, and KENNETH KRYS and JOANNA LAU,                   )   Adv. Pro. No. 11-01486
  solely in their capacities as Foreign Representatives and   )   (SMB)
  Liquidators thereof,                                        )
                                                              )
                                Plaintiffs,                   )
  -against-                                                   )
                                                              )
  KOREA EXCHANGE BANK, A.I. COLLAR FUND NO                    )
  1, A.I. COLLAR FUND NO 2, A.I. COLLAR FUND NO               )
  14-1904, A.I. COLLAR FUND NO 14-190-2, A.I.                 )
  COLLAR FUND HT NO 1, AJ. COLLAR FUND HT                     )
  NO 2, A.I. COLLAR FUND HT NO 3, A.I. COLLAR                 )
  FUND HT NO 4, A.I. COLLAR FUND HT NO 5, A.I.                )
  COLLAR FUND HT NO 6, AJ. COLLAR FUND HT                     )
  NO 7, AJ. COLLAR FUND HT NO 8, AJ. COLLAR                   )
  FUND HT NO 9, AJ. COLLAR FUND HT NO 10, AJ.                 )
  COLLAR FUND HT NO 11, AJ. COLLAR FUND HT                    )
  NO 12, WOORI Al COLLAR GREEN FUND I, TAMS                   )
  STABLE ALPHA I, TAMS STABLE ALPHA II, TAMS                  )
                                              1
            Case 1:19-cv-05067-UA Document 1 Filed 05/30/19 Page 2 of 5



  STABLE ALPHA III, KOREA GLOBAL ALL ASSET                         )
  TRUST 1-2, and BENEFICIAL OWNERS OF                              )
  ACCOUNTS HELD IN THE NAME OF KOREA                               )
  EXCHANGE BANK 1-1000,                                            )
                                                                   )
                                 Defendants.                       )

                                    NOTICE OF APPEAL

Part 1: Identify the Appellant(s)

       1.      Names(s) of appellants: Fairfield Sentry Limited (In Liquidation), acting by and

through the Foreign Representatives thereof, and Kenneth Krys and Joanna Lau, solely in their

capacities as Foreign Representatives and Liquidators thereof (“Plaintiff-Appellants”).

       2.      Position of appellants in the adversary proceeding that is the subject of this

appeal: Plaintiff(s)

Part 2: Identify the subject of this appeal

       1.      Describe the judgment, order or decree appealed from: Plaintiff-Appellants,

by their attorneys, hereby appeal under 28 U.S.C. § 158(a) from:

                  a. Each and every part of that portion of the Order Granting In Part And

                       Denying In Part Moving Defendants' Motions To Dismiss And Plaintiffs'

                       Motion For Leave To Amend, dated Wednesday, April 17, 2019 (ECF No.

                       127) (the “Order”) that constitutes a final judgment and except insofar as

                       the Order provides for further proceedings on issues listed in Order

                       Paragraph II.A in the Bankruptcy Court;

                  b. Memorandum Decision Granting in Part and Denying in Part Defendants’

                       Motions to Dismiss and Plaintiffs’ Motions for Leave to Amend, dated

                       December 6, 2018 (Fairfield Sentry Limited (in Liquidation) v. Theodoor

                       GGC Amsterdam et al., Adv. Proc. No. 10-03496 (SMB) (Bankr.
                                                2
             Case 1:19-cv-05067-UA Document 1 Filed 05/30/19 Page 3 of 5



                         S.D.N.Y. Dec. 6, 2018)1, ECF. No 1743) (“December 2018 Decision”),

                         solely insofar as it concerns claims dismissed under the Order and the

                         extraterritorial application of the Section 546(e) safe harbor; and

                    c. Memorandum Decision and Order Regarding the Defendants’ Motions to

                         Dismiss for Want of Jurisdiction, dated August 6, 2018 (Fairfield Sentry

                         Limited (in Liquidation) v. Theodoor GGC Amsterdam et al., Adv. Proc.

                         No. 10-03496 (SMB) (Bankr. S.D.N.Y. Aug. 6, 2018), ECF No. 1723)

                         (the “August 2018 Order”), solely insofar as it rules that Defendants’

                         consent to the Subscription Agreement does not constitute consent to

                         personal jurisdiction in the U.S. Redeemer Actions.

        2.      State the date on which the judgment, order, or decree was entered:

                    a. The Order was entered on Wednesday, April 17, 2019. A copy of the

                         Order is annexed hereto as Exhibit A.

                    b. The December 2018 Decision was entered on December 6, 2018. A copy

                         of the December 2018 Decision is annexed hereto as Exhibit B.

                    c. The August 2018 Order was entered on August 6, 2018. A copy of the

                         August 2018 Order is annexed hereto as Exhibit C.

Part 3: Identify the other parties to the appeal:

        The relevant parties to the judgment, order, or decree appealed from, and the names,

addresses, and telephone numbers of their respective attorneys are as follows:

            Plaintiff-Appellants                                   Attorneys
Fairfield Sentry Limited (In Liquidation),         BROWN RUDNICK LLP
acting by and through the Foreign                  David J. Molton

1
 The Court entered the decisions addressed in this Notice of Appeal only on the administratively consolidated
docket for this action and its related proceedings.
                                                     3
           Case 1:19-cv-05067-UA Document 1 Filed 05/30/19 Page 4 of 5



Representatives thereof, and Kenneth Krys        Marek P. Krzyzowski
and Joanna Lau, solely in their capacities as    Seven Times Square
Foreign Representatives and Liquidators          New York, New York 10036
thereof                                          Telephone: 212-209-4800

                                                 SELENDY & GAY PLLC
                                                 David Elsberg
                                                 Lena Konanova
                                                 Ron Krock
                                                 1290 Avenue of the Americas
                                                 New York, NY 10104
                                                 Telephone: 212-390-9000


         Defendant-Appellees                                        Attorneys
See Schedule A                                   See Schedule A

Part 4: Not Applicable (No BAP in this District)

Part 5: Signature

Dated: May 15, 2019
       New York, New York
                                                Respectfully submitted,

                                                BROWN RUDNICK LLP

                                                /s/ David J. Molton
                                                BROWN RUDNICK LLP
                                                David J. Molton
                                                Marek P. Krzyzowski
                                                Seven Times Square
                                                New York, New York 10036
                                                Telephone: 212.209.4800
                                                Facsimile: 212.209.4801
                                                Email: dmolton@brownrudnick.com
                                                Email: mkrzyzowski@brownrudnick.com

                                                —and—

                                                SELENDY & GAY PLLC
                                                David Elsberg
                                                Lena Konanova
                                                Ron Krock
                                                1290 Avenue of the Americas
                                                New York, NY 10104
                                                   4
Case 1:19-cv-05067-UA Document 1 Filed 05/30/19 Page 5 of 5



                          Telephone: 212-390-9000
                          E-mail: delsberg@selendygay.com
                          E-mail: lkonanova@selendygay.com
                          E-mail: rkrock@selendygay.com

                          Counsel for the Plaintiff-Appellants




                             5
